DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claim 1 is amended.
Claims 7-9 are newly added.
Claims 1-9 are currently pending and have been examined.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 102 –
	Claims 1-2 and 6 were rejected under 35 U.S.C. § 102 as being anticipated by HEARD.
	Re newly amended claim 1, Applicant argues the newly amended features are not found in HEARD.  Without acquiescing to the merits of Applicant’s arguments, the Examiner finds them moot in view of the new grounds of rejection, necessitated by such amendments.  Furthermore, Applicant contends that the other applied references do not make up for the alleged deficiency in HEARD.  To this point, the Examiner respectfully disagrees.  Specifically, SCHMALENBERG teaches a second sensor, in a multi-sensor system, that is located external to the vehicle (i.e., outside the housing), while at least one other sensor is located with the vehicle (i.e., inside the housing) (see at least [0043]).  Accordingly, claim 1 is rendered obvious in view of the new grounds of rejection presented below.
	Re claims 2 and 6, Applicant argues their patentability based solely upon their respective dependency from claim 1.  Accordingly, Applicant’s arguments are moot in view of the new grounds of rejection presented below, necessitated by Applicant’s substantial amendments to the claimed invention.





– 35 USC § 103 –
	Claim 3 was rejected under 35 U.S.C. § 103 as being unpatentable over HEARD/NATSUME.
Claims 4-5 were rejected under 35 U.S.C. § 103 as being unpatentable over HEARD/SCHMALENBERG.	
	Re claims 3 and 4-5, Applicant argues their patentability based solely upon their respective dependency from claim 1.  Accordingly, Applicant’s arguments are moot in view of the new grounds of rejection presented below, necessitated by Applicant’s substantial amendments to the claimed invention.

– New Claims –
	Applicant argues new claims 7-9 are patentable solely due to their respective dependency from claim 1.  Accordingly, Applicant’s arguments are moot in view of the new grounds of rejection presented below, necessitated by Applicant’s substantial amendments to the claimed invention.

– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Heard, US 2014/0247349 (hereinafter “HEARD”) in view of Schmalenberg et al., US 2016/0223663 (hereinafter “SCHMALENBERG”).

Re claim 1, HEARD discloses a sensor system adapted to be mounted on a vehicle ([0015] – integrated assembly 200 for vehicle including sensor), comprising:
a housing ([0015] – body 204);
a cover defining a housing space together with the housing ([0015] – shell 216, and configured to form an outer surface of the vehicle ([0015] – installed on front fascia of vehicle);
a first sensor configured to sense information of an outside of the vehicle ([0015] – camera 208); and
a second sensor configured to sense information of the outside of the vehicle in a different manner from the first sensor without using light ([0015] – sensor 206; [0017] – e.g., ultrasonic sensor),

wherein the second sensor is supported on an outer surface of the housing ([0015] – body 204 houses sensor 206, (outward facing portion of the body 204 considered to be the outer surface); [0014] – body includes connector for sensor).
HEARD fails to explicitly disclose wherein the second sensor is supported on an outer surface of the housing so as to be disposed outside the housing space.
However, SCHMALENBERG, in the same or in a similar field of endeavor, teaches a vehicle multi-sensor system wherein a second sensor is supported on an outer surface of a housing so as to be disposed outside a housing space ([0043] – various elements (i.e., sensors) may be located within the vehicle (i.e., housing [0030-0032]) and one or more elements can be located external to the vehicle (i.e., housing [0030-0032])).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify vehicle sensor system of HEARD to include the particular vehicle sensor system structure of SCHMALENBERG.  One would have been motivated to do so in order to improve the sensing of an environment and object detection, thereby enhancing safety and/or performance of a vehicle (see SCHMALENBERG [0010].  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SCHMALENBERG merely teaches that it is well-known to dispose of a vehicle sensor on the outside of a housing 
	




Re claim 2, HEARD/SCMALENBERG renders obvious the system of claim 1, as shown above.  HEARD further discloses a light source configured to emit light for lighting a predetermined area ([0015] – light 202), wherein the light source is housed in the housing space ([0015] – body houses the light behind shell 216).

Re claim 4, HEARD/SCMALENBERG renders obvious the system of claim 1, as shown above.  HEARD fails to explicitly disclose a controller communicably adapted to be connected to a control device mounted on the vehicle, and configured to control operations of the first sensor and the second sensor.
However, SCHMALENBERG, in the same or similar field of endeavor, teaches a controller ([0072] – processor 310) communicably adapted to be connected to a control device mounted on a vehicle ([0072-0073] – operatively connected to autonomous driving module 320 to control vehicle systems 345), and configured to control operations of a first sensor and a second sensor ([0077-0078] – processor may activate a first LIDAR sensor and a second RADAR sensor).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the vehicle sensor system of HEARD to include the specific vehicle sensor control features of SCHMALENBERG.  One would KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SCHMALENBERG merely adds a well-known vehicle sensor control mechanism.  Since HEARD too discloses an integrated vehicle sensor system, one of ordinary skill in the art would recognize that such features would be able to be easily incorporated into the system of HEARD with predictable results.












Re claim 5, HEARD/ SCHMALENBERG renders obvious the system of claim 4, as shown above.  HEARD further fails to explicitly disclose wherein the controller is configured to process signals outputted from the first sensor and the second sensor.
However, SCHMALENBERG, in the same or similar field of endeavor, teaches wherein a controller is configured to process signals outputted from a first sensor and a second sensor ([0079-0081] – first and second output signal from the first and second sensors, respectively, can be processed together by the processor).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the vehicle sensor system of HEARD to include the specific vehicle sensor control features of SCHMALENBERG.  One would have been motivated to do so in order to improve the sensing of an environment and object detection, thereby enhancing the safety and/or performance of a vehicle (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SCHMALENBERG merely adds a well-known vehicle sensor control mechanism.  Since HEARD too discloses an integrated vehicle sensor system, one of ordinary skill in the art would recognize that such features would be able to be easily incorporated into the system of HEARD with predictable results.

Re claim 6, HEARD/SCMALENBERG renders obvious the system of claim 1, as shown above.  HEARD further discloses wherein the first sensor includes at least one of a LiDAR sensor, a camera, a millimeter wave radar, and an ultrasonic sensor ([0015] – camera 208); and wherein the second sensor includes at least one of a millimeter wave radar and an ultrasonic sensor ([0015] – sensor 206; [0017] – e.g., ultrasonic sensor).

Re claim 7, HEARD/SCMALENBERG renders obvious the system of claim 1, as shown above.  HEARD further discloses wherein the first sensor is configured to sense information of the outside of the vehicle through the cover that is translucent ([claim 10] – shell is substantially translucent; [0016] – shell houses a plurality of sensors including the first sensor).

Re claim 8, HEARD/SCMALENBERG renders obvious the system of claim 1, as shown above.  HEARD further discloses wherein the first sensor if configured to sense 

Re claim 9, HEARD/SCMALENBERG renders obvious the system of claim 1, as shown above.  HEARD further discloses a second sensor configured to sense information of the outside of the vehicle through a vehicle body portion that is not translucent ([0018-0019] – shell housing a first and second sensor may be transparent (i.e., not translucent); [0017] – e.g., ultrasonic sensor). 

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over HEARD/SCHMALENBERG in view of Natsume et al., US 2009/0219191 (hereinafter “NATSUME”).

Re claim 3, HEARD/SCMALENBERG renders obvious the system of claim 1, as shown above.  HEARD fails to explicitly disclose an adjustment mechanism configured to adjust a sensing reference position of the second sensor.
	However, NATSUME, in the same or similar field of endeavor, teaches an adjustment mechanism configured to adjust a sensing reference position of a sensor ([0040-0041] – millimeter wave radar direction-changing mechanism configured to give directionality to the millimeter wave).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, NATSUME merely adds a well-known vehicle sensor adjustment mechanism.  Since HEARD too discloses an integrated vehicle sensor system, indeed a similar headlight/sensor system, one of ordinary skill in the art would recognize that such feature would be able to be easily incorporated into the system of HEARD with predictable results.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/TMH3/Examiner, Art Unit 3648 

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)